Citation Nr: 0309068	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  97-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, 
including chloracne, to include as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for skin lesions as a 
result of exposure to herbicides.  The veteran subsequently 
perfected this appeal.

A RO hearing was held in September 1998.  A transcript of 
this hearing has been associated with the claims folder.

In November 2000, the Board remanded this case to provide the 
veteran the opportunity to have a hearing before a member of 
the Board.  A travel board hearing before the undersigned was 
held in July 2001.  A transcript of this hearing has also 
been associated with the claims folder.

The Board remanded this claim for further development in 
October 2001.  The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and to assist and has 
made reasonable efforts to obtain all evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The medical evidence of record does not establish that 
the veteran has chloracne or other acneform disease 
consistent with chloracne that manifested itself to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to herbicides during active 
service.

4.  The preponderance of the evidence is against a finding 
that the veteran currently has a skin disorder that is 
related to his active service or events therein, to include 
Agent Orange exposure.


CONCLUSION OF LAW

A skin disorder, to include chloracne, was not incurred or 
aggravated during active service, nor may it be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The September 1996 rating decision, the August 1997 statement 
of the case (SOC), the June 1998 supplemental statement of 
the case (SSOC), the May 2000 SSOC, and the August 2002 SSOC 
collectively notified the veteran of the laws and regulations 
pertaining to direct and presumptive service connection.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for denial.  In March 
2001, the RO contacted the veteran by telephone and notified 
him of the VCAA and of VA's duty to assist.  The RO also sent 
a letter confirming the telephone conversation and further 
advising the veteran of the VCAA.  He was informed that VA 
would make reasonable efforts to get evidence to support his 
claim and that he was responsible for providing enough 
information so that VA could request any identified records.  
Consequently, the veteran has been advised of the information 
he is responsible for providing and of the evidence that VA 
would attempt to obtain.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran's service medical records have been obtained.  A 
subsequent search in 1999 for any additional service medical 
records was negative.

In connection with his claim, the veteran reported that he 
received treatment at Calumet Dermatology Associates in the 
1970's.  Records were requested from this facility and a 
response was received in January 1999, advising that Dr. 
Nierman retired over 5 years ago and that records of patients 
who were lost to follow-up within the last 7 years were 
destroyed, according to statute.  It was noted that if the 
veteran had any biopsies done, they were usually sent to St. 
Margaret Mercy Healthcare and may be in their archives.  In 
March 1999, the RO requested that the veteran submit an 
authorization for release of information from St. Margaret 
Mercy Healthcare.  An August 1999 letter from Calumet 
Dermatology Associates reiterates that the veteran's records 
no longer exist, but that any biopsy results may be on 
microfiche.  In November 2001 and July 2002, the veteran was 
again requested to complete an authorization for release of 
information from St. Margaret Mercy Healthcare.  On review, 
it does not appear that the veteran provided the requested 
authorization.  Therefore, VA is unable to request any 
available records.  The Board notes that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). 

Various VA records have been obtained and in keeping with the 
duty to assist, the veteran was provided a VA dermatological 
examination in July 2002.  An addendum to this examination 
was subsequently received.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist and has 
made reasonable efforts to obtain all evidence necessary for 
an equitable disposition of this case.

Background

The veteran contends that he currently has a skin disorder 
caused by in-service herbicide exposure.  At the September 
1998 RO hearing, the veteran testified that he spent most of 
his time in Vietnam in the field.  Sometimes a corpsman or 
medic would give him some cream for his skin but they did not 
really write anything down.  He was treated by a private 
dermatologist in the 1970's but stopped seeing him because it 
was too expensive.  He continued to have problems over the 
years but did not resume treatment until approximately the 
1990's.  

At the July 2001 travel board hearing, the veteran testified 
that he did not have a skin condition prior to entering 
service.  He asserts that he was exposed to herbicides on 
various occasions during his time in Vietnam and that he 
started having itching and rashes on his back, neck, face and 
arms.  He went to the dispensary and was given soap.  His 
mother also sent him various soaps and ointments.  His 
problem got worse after discharge and he started going to a 
dermatologist in Indiana.  He further reported that he 
applied for benefits based on Agent Orange exposure in the 
1970's but was told that his records were destroyed by fire.  

Service medical records establish that on examination for 
enlistment in May 1967, the veteran's skin was determined to 
be normal and he denied having any skin diseases.  The 
records are negative for any complaints or treatment for skin 
problems during service.  The veteran completed a Report of 
Medical History in connection with his separation examination 
in February 1970 and again denied having any skin disease.  
On clinical evaluation, the veteran's skin was determined to 
be normal.

The veteran underwent a VA examination in January 1988 in 
connection with an unrelated claim for service connection.  
At that time, his skin was noted to be normal.

An October 1996 statement from J. Schmelzer, D.O. indicates 
that he first examined the veteran in May 1996 for cystic 
acne.  He had many deep comedones and "ice-pick" scars of 
his face and trunk.  The veteran reported that this condition 
dates from his discharge from service, that he was exposed to 
Agent Orange, and that he was treated for chloracne in the 
1970's.  Diagnosis was chloracne with scarring.  

In response to VA's request for clarification, in February 
1998, Dr. Schmelzer indicated that the veteran first 
experienced acne after discharge from service, that he did 
not have acne as a teenager, and that he did not develop the 
problem until after exposure to Agent Orange.  Dr. Schmelzer 
reported that the veteran's acne is clinically typical of 
chloracne.  He has multiple closed comedones and cysts of his 
face, neck, and trunk, as well as multiple scars from old 
lesions.  The diagnosis of chloracne was based on the 
clinical findings combined with the veteran's history.

The veteran presented to the VA medical center (VAMC) in 
Philadelphia in February 1997.  He reported exposure to Agent 
Orange and that he is treated with Accutane.  Assessment was 
cystic acne with scarring.  It was noted that the veteran was 
under treatment by a private doctor and that he desired 
compensation.  In April 1997, the veteran underwent a VA 
Agent Orange examination.  He reported that he has been 
diagnosed with chloracne and was being treated with Accutane.  
Examination of the skin revealed evidence of a few healed 
acne scars on his face.  There were also multiple black 
healed scars all over his body from the Accutane.  Diagnostic 
impression included chloracne.  No opinion was offered 
regarding the date of onset or possible etiology.  The 
examiner noted that the veteran was going to be sent back to 
dermatology to confirm the diagnosis of chloracne.  A May 
1997 progress note indicates the veteran was seen with 
complaints of continued itching and irritation on his face.  
Assessment was epidural inclusion cysts on face and cystic 
acne, well-controlled.  Subsequent VA outpatient records note 
diagnoses of acne from Agent Orange.

Medical evidence from a private dermatologist was submitted 
by the veteran at the July 2001 hearing.  This evidence 
indicates that he was seen in June 1998 for a check up.  No 
assessment was reported.  In October 2000, he was seen for a 
cyst on his back.  Assessment was cyst and plan was incision 
and drainage.  He was seen in follow up in November 2000.  
Assessment was acne and cyst.  

In July 2002, the veteran underwent a VA examination.  The 
examiner noted that an extensive review of the medical 
records was accomplished.  It was noted that the veteran has 
a long history of Accutane use and multiple cysts.  The 
veteran reported that the onset occurred in Vietnam and 
continued to worsen when he was discharged.  Current 
treatment includes Minocycline and Cephoxazole.  

On physical examination, there was no posterior ear, 
axillary, groin or neck involvement.  There was some 
extensive ice-pick scarring on the cheeks bilaterally with no 
involvement of the forehead, temples or submandibular region.  
There were no other signs and symptoms other than a 
coincidental epidermal inclusion cyst on the back, and the 
examiner noted that this was not consistent with a chloracne 
situation.  Diagnostic impression was as follows:

1) Epidermal inclusion cyst on the back, 
which is non-contributory and is a 
coincidental finding on the examination 
today; and 2) extensive ice pick scarring 
on the cheeks bilaterally of unknown 
etiology.  Per the patient's history it 
could be conceivable that a chloracne 
situation could have existed.  However, 
there is no other involvement or evidence 
of any scarring.  This would make this 
much less likely.

In August 2002, the VA examiner elaborated on his opinion, 
submitting the following statement:

The current skin condition (ice-pick 
scarring on the cheeks) is not related to 
service nor exposure to herbicide during 
service.  It is unlikely that the veteran 
had chloracne at any time.  The claims 
file was reviewed in making this 
evaluation.

Analysis

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents consist 
of chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e) (2002).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following conditions: 1) 
hepatobiliary cancers; 2) nasal and nasopharyngeal cancer; 3) 
bone cancers; 4) breast cancer; 5) cancers of the female 
reproductive system; 6) urinary bladder cancer; 7) renal 
cancer; 8) testicular cancer; 9) leukemia; 10) reproductive 
effects (abnormal sperm parameters and infertility); 11) 
Parkinson's disease; 12) chronic persistent peripheral 
neuropathy; 13) lipid and lipoprotein disorders; 14) 
gastrointestinal and digestive disease (other than diabetes 
mellitus); 15) immune system disorders; 16) circulatory 
disorders; 17) respiratory disorders (other than certain 
respiratory cancers); 18) skin cancer; 19) cognitive and 
neuropsychiatric effects; 20) gastrointestinal tract tumors; 
21) brain tumors; 22) amyloidosis; and 23) any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 67 Fed. Reg. 42,600 (June 24, 2002).  

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides.  See 38 U.S.C. § 1116, as amended by 
§ 201 of the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107- ___ (HR 291) (Dec. 27, 2001).  The 
last date on which a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending May 7, 1975.  
38 C.F.R. § 3.307(a)(6)(iii) (2002).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.  

The veteran testified that he served in Vietnam for 
approximately 18 months.  His DD-214 indicates that he was in 
the Army, that he had over 2 years of foreign service, and 
that he was awarded various medals including the Vietnam 
Service Medal and Vietnam Campaign Medal.  Accordingly, the 
Board concedes that the veteran has the requisite service and 
is presumed to have been exposed to herbicides during his 
time in Vietnam.  

Based on the results of the July 2002 VA examination, the 
veteran does not have a current diagnosis of chloracne or 
other acneform disease consistent with chloracne.  The Board 
acknowledges that the record does contain diagnoses of 
chloracne.  Dr. Schmelzer rendered a diagnosis of chloracne, 
the VA Agent Orange examination diagnosed chloracne, and 
subsequent primary care records suggest acne from Agent 
Orange.  The VA diagnoses appear to be based on the veteran's 
reported history.

Even assuming the veteran has a current diagnosis of 
chloracne, the record does not contain competent medical 
evidence that any such disease manifested itself to a 
compensable degree within 1 year after the last exposure to 
herbicides.  The first medical evidence of chloracne in the 
claims folder is in 1996.  The Board notes that the veteran 
reportedly received dermatological treatment shortly after 
discharge; however, these records are no longer available.  
Accordingly, service connection on a presumptive basis is not 
appropriate. 

Notwithstanding the foregoing presumptive provisions, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

The veteran has been variously diagnosed with chloracne, 
cystic acne, epidermal inclusion cysts, and ice-pick scarring 
of the cheeks bilaterally.  Thus, there is medical evidence 
of a current disability.  In order to establish service 
connection on a direct basis, the veteran's current 
disability must be related to his active service or events 
therein, to include Agent Orange exposure.  

Regarding the etiology of the veteran's skin disorder, the 
Board acknowledges that Dr. Schmelzer's opinion appears 
favorable to the veteran.  His opinion essentially indicates 
that the veteran has a diagnosis of chloracne and that he did 
not develop this problem until after exposure to Agent 
Orange.  Dr. Schmelzer's opinion is based on the clinical 
findings and the veteran's reported history.  

The VA examiner initially stated that the veteran's ice-pick 
scarring was of unknown etiology and that it was conceivable 
that a chloracne situation could have existed.  He 
subsequently stated that the veteran's current skin condition 
was not related to service or to herbicide exposure during 
service.  The VA examiner provided a definitive opinion 
regarding any relationship to in-service herbicide exposure.  
Further, he had the opportunity to review the veteran's 
claims folder, including Dr. Schmelzer's opinions, in detail.  
Therefore, the Board finds the VA examiner's opinion to be 
more probative.  Accordingly, direct service connection based 
on in-service exposure to Agent Orange is not warranted.

The Board acknowledges the veteran's sincere belief that his 
current skin disorder is related to his active service.  The 
veteran is competent to report his symptomatology; however, 
he is not competent to provide an opinion regarding the 
etiology of his claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
As the preponderance of the evidence is against the claim for 
service connection for a skin disorder, including chloracne, 
to include as due to Agent Orange exposure, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for a skin disorder, 
including chloracne, to include as due to Agent Orange 
exposure, is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

